

116 HR 2362 IH: Protecting Gold Star Spouses Act of 2021
U.S. House of Representatives
2021-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2362IN THE HOUSE OF REPRESENTATIVESApril 5, 2021Mr. Green of Tennessee introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide interim appropriations for the Coast Guard Retired Serviceman’s Family Protection and Survivor Benefits Plans for each fiscal year after fiscal year 2020, and for other purposes.1.Short titleThis Act may be cited as the Protecting Gold Star Spouses Act of 2021.2.Interim appropriations for the coast guard retired serviceman’s family protection and survivor benefits plans(a)In generalThere are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for each fiscal year after fiscal year 2020, such sums as necessary for payment of the Coast Guard Retired Serviceman’s Family Protection and Survivor Benefits Plans, as are described in the provision regarding Coast Guard retired pay in title II of division F of the Consolidated Appropriations Act, 2021 (Public Law 116–260), at a rate for operations and under the terms and conditions provided by the most recent law making full-year appropriations for such Coast Guard Retired Serviceman’s Family Protection and Survivor Benefits Plans.(b)Effect of enactment of subsequent appropriationsIf an appropriation for such Coast Guard Retired Serviceman’s Family Protection and Survivor Benefits Plans, or a general appropriation bill providing appropriations for the Coast Guard without provision for such Coast Guard Retired Serviceman’s Family Protection and Survivor Benefits Plans, is enacted into law on any date after the date of the enactment of this Act that provides for appropriations during a fiscal year following the expenditure of funds during such fiscal year pursuant to this Act—(1)such expenditure shall be charged to such appropriation (if any); and(2)appropriations made available for such fiscal year pursuant to this Act shall not be available after the date of enactment of such appropriation or general appropriation bill.